WELLS, Judge.
The sole question presented by this appeal is whether G.S. § 28A-19-16 is applicable to plaintiffs action.
On 24 June 1983 Hubra Bedford Lea died intestate, and Shelia Robinson, defendant herein, was appointed the ad-ministratrix of his estate. The plaintiff wrote a letter to defendant’s agent within six months after the date of first publication of notice to creditors stating that she was an heir of the deceased and wished to share in the distribution of his estate. By written letter dated and mailed to plaintiff on 31 July 1984 the defendant, by her agent, rejected plaintiffs claim. In its order dismissing plaintiffs claim the trial court concluded that since the plaintiff did not commence an action until 22 December 1986, a date more than three months after written notice of rejection had been communicated, G.S. § 28A-19-16 applies and bars plaintiffs claim.
G.S. § 28A-19-16 provides as follows:
Disputed claim not referred barred in three months. If a claim is presented to and rejected by the personal representative or collector, and not referred as provided in G.S. 28A-19-15, the claimant must, within three months, after due notice in writing of such rejection, or after some part of the claim becomes due, commence an action for the recovery thereof, or be forever barred from maintaining an action theréon.
Plaintiff contends that G.S. § 28A-19-16 applies to creditors’ claims against an estate and not to the interests of heirs. We agree. The cases construing article 19 of chapter 28A involve actions by creditors to recover debts. Moreover, N.C. Gen. Stat. § 28A-19-3(h) expressly provides that the word “claim” as used in article 19 “does not apply to claims of heirs or devisees to their respective shares or interests in the decedent’s estate in their *766capacity as such heirs or devisees.” Thus, it was error for the trial court to dismiss plaintiffs claim on the basis that it was barred by G.S. § 28A-19-16.
For the reasons stated the judgment of the trial court must be and is
Reversed.
Judges Becton and Phillips concur.